Citation Nr: 0532459	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  02-18 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for status post left wrist fracture with post-traumatic 
arthritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1980 to November 
1985.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In November 2004, the veteran testified before the Board in 
support of this claim at a video conference hearing.  In 
January 2005, the Board remanded this claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional action.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.  

2.  The veteran's left wrist disability involves a fracture 
with nonunion, arthritis and two scars, and manifests as pain 
on palpation and use, weakened grip strength, limitation of 
motion with tenderness, pain and stiffness, swelling, 
weakness of the left forearm due to atrophy and hypesthesia 
over the area of one scar.  

3.  The veteran's left wrist disability causes severe 
functional impairment, but even during flare-ups, when there 
is additional functional impairment, such impairment does not 
equate to unfavorable ankylosis.

4.  Manifestations of the veteran's left forearm disability 
are separate and distinct from manifestations of his left 
wrist disability.  

5.  The veteran's left wrist disability is not so exceptional 
or unusual with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for status post left wrist fracture with 
post-traumatic arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5215 (2005).

2.  The criteria for entitlement to a separate 10 percent 
evaluation for a left forearm disability have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5213 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA are published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be submitted by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has provided the veteran adequate notice and 
assistance with regard to his claim such that the Board's 
decision to proceed in adjudicating that claim does not 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO did not provide the veteran VCAA notice 
on his claim for service connection for a left wrist 
disability before granting him such a claim in August 2001.  
The veteran then appealed the evaluation initially assigned 
that disability.  The veteran's appeal thus ensues not from 
the original service connection claim, but from a notice of 
disagreement, which raised a new claim for a higher initial 
evaluation, which is a downstream element of the initial 
claim.  

If the RO had furnished the veteran VCAA notice pursuant to 
38 U.S.C.A. 
§ 5103(a) (West 2002) pertaining to his service connection 
claim under 38 U.S.C. § 1151, after the filing of the notice 
of disagreement, the veteran would not have been entitled to 
additional VCAA notice pertaining to his newly raised claim 
for a higher initial evaluation.  Instead, to ensure the 
veteran was adequately informed, the RO would have been 
required to issue a statement of the case, which notified the 
veteran of the law and regulations pertinent to his appeal 
and the evidence upon which the RO relied in assigning the 
initial evaluations at issue.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  

In this case, due to the absence of VCAA notice pertaining to 
the service connection claim, the veteran is entitled to VCAA 
notice pertaining to the claim for a higher initial 
evaluation.  The RO, via AMC, provided the veteran such 
notice in March 2005, after assigning the initial evaluation 
at issue in this case.  In its notice letter, the RO 
acknowledged the veteran's claim, notified him of the 
evidence needed to substantiate that claim, including 
documentation showing that his service-connected left wrist 
disability had gotten worse, informed him of VA's duty to 
assist, and indicated that it was developing his claim 
pursuant to that duty.  The RO identified the evidence it had 
received in support of the veteran's claim, the evidence VA 
was responsible for securing, and the evidence the veteran 
still needed to submit to substantiate the claim.  The RO 
explained that it would make reasonable efforts to assist the 
veteran in obtaining and developing all outstanding evidence 
provided he identified the sources of that evidence.  The RO 
further explained that, ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
evidence.  The RO advised the veteran to identify adequately 
or submit directly to VA all relevant evidence he had in his 
possession.

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

In letters dated October 2000, November 2000, December 2000, 
February 2001 and June 2001, rating decisions dated August 
2001 and June 2005, a statement of the case issued in July 
2002, supplemental statements of the case issued in February 
2003 and June 2005, and a remand issued in January 2005, VA, 
via the RO and the Board, provided the veteran much of the 
same information included in the March 2005 notice letter.  
As well, VA informed the veteran of the VCAA, identified 
additional evidence it had requested and/or received in 
support of the veteran's claim, and asked the veteran to 
ensure that all health care providers sent the requested 
information to VA.  VA again asked the veteran to identify or 
submit directly to VA any pertinent evidence he wanted to 
have considered in support of his claim.  VA advised the 
veteran to sign the enclosed forms authorizing the release of 
his medical records so that VA could secure them on his 
behalf.  In addition, VA explained the reasons for which it 
assigned the initial evaluation at issue in this case and 
identified the evidence it had considered in doing so and the 
evidence still needed to substantiate a higher initial 
evaluation.  VA also furnished the veteran all provisions 
pertinent to his claim, including those governing VA's duties 
to notify and assist.  

For the following reasons, any defect with respect to the 
timing of the March 2005 VCAA notice letter was harmless 
error.  First, as previously indicated, in the aggregate, VA 
met the content notification requirements of the VCAA.  
Second, in Pelegrini II, the Court recognized the need for, 
and the validity of, notification sent after the initial 
decision in cases where such notice was not mandated until 
after that initial decision had been made.  Although, in this 
case, the VCAA was already in effect at the time the RO 
decided the veteran's claim, the only way that VA could now 
provide notice prior to initial adjudication would be to 
vacate all prior adjudications and to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, forcing the veteran to begin the appellate 
process anew.  Third, in reviewing determinations on appeal, 
the Board is required to review the evidence of record on a 
de novo basis and without providing any deference to the RO's 
prior decision.  As such, the veteran is in no way prejudiced 
by having been provided notice after the initial RO decision.  
Rather, he was afforded the appropriate opportunity to 
identify or submit additional evidence prior to the Board's 
consideration of his appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of his claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard, 4 Vet. App. at 384; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Because the content requirements of 
a VCAA notice have essentially been satisfied in regard to 
the veteran's claim, any error in not providing a single 
notice to the veteran covering all content requirements, or 
any error in timing, is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, it secured 
and associated with the claims file all of the evidence the 
veteran reported as being pertinent to his claim, including 
service medical records and private treatment records.  
Neither the veteran, nor his representative now asserts that 
there is any other pertinent, outstanding evidence that needs 
to be secured before deciding the claim on appeal.  Second, 
the RO conducted medical inquiry in an effort to substantiate 
this claim by affording the veteran VA examinations, during 
which examiners addressed the severity of the veteran's 
service-connected left wrist disability.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103. 115 (2005) (holding that an error, whether 
procedural or substantive, is prejudicial when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect to the extent that it affects the essential 
fairness of the adjudication).  The Board thus deems the 
record ready for appellate review.   

II.  Analysis of Claim

The veteran seeks a higher initial evaluation for his left 
wrist disability.  According to his written statements 
submitted during the course of this appeal and his testimony 
presented in November 2004, the 20 percent evaluation 
assigned his disability does not accurately reflect the 
severity of his left wrist symptomatology.  Allegedly, his 
left wrist disability causes constant pain, loss of motion 
and diminished strength, and involves a gradual deterioration 
of his left wrist bones, which severely restricts his ability 
to use his left hand and arm, nonunion of the joint, multiple 
fracture fragments and degenerative changes.  He argues that 
he should be awarded separate evaluations for pain with 
movement and lifting, and for diminished grip strength.  The 
veteran's representative asserts that VA has not considered 
the neurological deficits associated with the veteran's left 
wrist disability or the fact that the disability causes, at 
least, moderate functional impairment.  He asks the Board to 
afford the veteran the benefit of the doubt in the resolution 
of his claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 
38 C.F.R. § 4.40, 4.45 (2005).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. at 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or malaligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2005).  

Disability from injuries to the muscles, nerves and joints of 
an extremity may overlap to a great extent so that special 
rules are included in the appropriate bodily system for their 
evaluation.  Fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2005). 

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that 38 C.F.R. 
§ 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
DC is duplicative of, or overlapping with, the symptomatology 
justifying an evaluation under another DC.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The RO has evaluated the veteran's left wrist disability as 
20 percent disabling pursuant to Diagnostic Codes (DCs) 5010 
and 5215, which govern ratings of arthritis due to trauma and 
limitation of motion of the wrist.  

DC 5010 provides that arthritis that is due to trauma and 
substantiated by x-ray findings is to be evaluated as 
degenerative arthritis.  DC 5003 provides that degenerative 
arthritis established by x-ray findings is to be evaluated on 
the basis of limitation of motion under the appropriate DC 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate DC, an 
evaluation of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assignable for x-ray 
evidence of involvement of arthritis of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent 
evaluation is assignable for x-ray evidence of involvement of 
arthritis of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating episodes.  38 C.F.R. § 
4.71a, DC 5257 (2005).

The appropriate DC for the specific joint involved in this 
case is DC 5215.  That DC provides that a 10 percent 
evaluation is assignable for limited motion of the dominant 
or nondominant left wrist, if palmar flexion is limited in 
line with forearm, or dorsiflexion is less than 15 degrees.  
38 C.F.R. § 4.71a, DC 5215 (2005).  

DC 5214, which governs ratings of ankylosis of the wrist, is 
also pertinent to this claim.  It provides that an evaluation 
of 20 percent is assignable for ankylosis of the nondominant 
wrist when it is favorable in 20 degrees to 30 degrees 
dorsiflexion.  An evaluation of 30 percent is assignable for 
ankylosis of the dominant wrist when it is favorable in 20 
degrees to 30 degrees dorsiflexion.  An evaluation in excess 
of 20 percent is assignable for ankylosis of the nondominant 
wrist when it is unfavorable.  An evaluation in excess of 30 
percent is assignable for ankylosis of the dominant wrist 
when it is unfavorable.  38 C.F.R. § 4.71a, DC 5214 (2005).  
Extremely unfavorable ankylosis will be rated as loss of use 
of the hands under DC 5125.  38 C.F.R. § 4.71a, DC 5214, Note 
(2005).  

Based on these criteria and the evidence and reasoning noted 
below, the Board finds that the veteran's left wrist 
disability picture does not more nearly approximate the 
criteria for an initial evaluation in excess of 20 percent.  

In service, beginning in August 1981, the veteran complained 
of, and received treatment for, left wrist complaints.  He 
reported having injured his left wrist while playing 
basketball months previous to the visit.  X-rays revealed 
nonunion and fracture of the navicular bone.  This injury 
necessitated surgery, specifically, a Russe bone graft to the 
left carposcaphoid from the right iliac crest, in September 
1981, after which a health care provider placed the veteran's 
left wrist in a cast.  From September 1981 to September 1982, 
while convalescing, the veteran served with duty 
restrictions, participated in physical therapy and continued 
to complain of pain, tenderness, stiffness and limited 
motion.  In September 1981, March 1982 and April 1982, health 
care providers noted that the veteran's bone graft was slowly 
healing and that, on x-rays, a fracture line was still 
visible and the veteran still had nonunion of the left 
scaphoid fracture.  In September 1982, a health care provider 
noted progressive healing, bony union, no pain to palpation, 
pain over the radio-scaphoid joint, full palmar flexion, and 
limited dorsiflexion.  In February 1983, a health care 
provider noted that the veteran had 50 percent decreased 
function of his left, nondominant wrist.  On separation 
examination conducted in November 1985, the veteran reported 
that he had had broken bones.  An examiner noted surgical and 
donor scars over the veteran's left wrist and right anterior 
iliac crest, and a slight decrease in strength on full range 
of motion. 

Since discharge, the veteran has received private treatment 
for left wrist complaints and undergone VA examinations of 
his left wrist.  In October 2000, Nancy R. Otto, M.D., 
evaluated the veteran's left wrist.  She noted that the 
veteran was right-handed, despite prior surgery, had non-
union of the scaphoid, and also had avascular necrosis of he 
proximal pull due to arthritis of the distal pull, weakened 
grip strength and limited motion, including dorsiflexion to 
55 degrees, palmar flexion to 40 degrees, ulnar deviation to 
15 degrees and radial deviation to 5 degrees.  She diagnosed 
severe, advanced collapse of the wrist from a scaphoid non-
union.  Dr. Otto discussed the veteran's options, indicated 
that the veteran wanted to keep some motion, and noted that, 
given that fact, they had decided to proceed with a proximal 
carpectomy with capsulary position.  

During a VA examination conducted in January 2001, the 
veteran reported that his
left wrist disability primarily caused weakness, including 
with grip, and diminished
range of motion, but also pain, stiffness, swelling, 
inflammation, instability, locking
and abnormal motion.  He noted that he had difficulty lifting 
objects weighing greater than 10 pounds, experienced a 
worsening in symptoms when the weather became cold, took 
medication for pain and was unable to grip heavy objects and 
engage in vigorous tasks, such as mowing the law, raking, 
shoveling and washing vehicles.  He indicated that his 
disability did not affect his current job as an 
administrator, but interfered with his daily activity level.  
The examiner noted a linear, postoperative scar over the 
wrist area, which was nontender, pale and soft with no 
significant elevation, depression, adherence, underlying 
tissue loss, disfigurement, keloid formation or limitation of 
function.  The examiner also noted that the veteran was 
right-handed, could make a tight fist bilaterally, had 
slightly diminished left hand strength, mild loss of strength 
with regard to his left grip, no sign of inflammation, 
deformity, osteomyelitis, or constitutional symptoms of bone 
disease, and no heat, redness, swelling, effusion, drainage, 
abnormal movement, instability or weakness of the wrist.  The 
examiner indicated that the veteran had dorsiflexion of the 
left wrist to 50 degrees, palmar flexion of the left wrist to 
70 degrees, radial deviation of the left wrist to 20 degrees 
and ulnar deviation of the left wrist to 45 degrees.  The 
examiner further indicated that the limitation of motion was 
partially due to pain and stiffness.  He noted that the 
veteran had no constitutional signs of arthritis, such as 
anemia, weight loss, fever or a skin disorder and that his 10 
digits, including range of motion, were within normal limits.  

In June 2002, Solomon Paley, M.D., indicated that he had seen 
the veteran for left wrist pain two months earlier.  He 
further indicated that, on physical examination, the veteran 
had left wrist tenderness on extremes of all movement, and 
distal radial swelling and tenderness.  

In October 2004, the veteran underwent a computer tomography 
scan of his left wrist.  This showed a fracture deformity of 
the schaphoid with secondary degenerative changes and a DISI 
deformity.  During a visit with Dr. Otto scheduled to discuss 
these results, the veteran again indicated that, if possible, 
he wished to try and keep some movement in his left wrist.  
Dr. Otto confirmed early, minimal, post-traumatic arthritis 
in the lunate radius fossa and noted that, previously, the 
veteran had been casted, which hindered his ability with 
regard to certain activities.  The veteran acknowledged the 
need for a surgical procedure and agreed with Dr. Otto to 
undergo a four-corner fusion of the lunate, capitate, hamate 
and triquetrum, and excisions of the scaphoid and radial 
styloid as an outpatient under anesthesia.

According to the record, the veteran has not since undergone 
the procedure.  However, in May 2005, he underwent a VA 
orthopedic examination.  On that date, he reported that, for 
ten to twelve years following service, his left wrist did not 
hinder his ability to function in manual labor positions.  
Thereafter, left wrist pain began to hinder his ability to 
left heavy objects so he changed jobs.  Allegedly, five years 
prior to the examination, his left wrist symptoms started to 
become more pronounced.  He reportedly experienced pain daily 
with some periods of quiescence upon resting.  Two to three 
years prior to the examination, his symptoms worsened and he 
began to feel the pain during his resting periods.  In 
addition, the pain he experienced on activity, particularly 
twisting and repetitive flexion, allegedly worsened and 
became severe.  He reported that his pain is now constant and 
increases with weather changes, at night while trying to 
sleep, while driving, and while engaging in fine motor 
activities.  He also reported numbness at the site of his 
left wrist surgical scar.  He indicated that he wore a left 
wrist splint less than once weekly.

The examiner noted that the veteran was right wrist dominant, 
and had dorsal swelling over the anatomic snuff box, pain on 
palpation of several areas, full range of motion of the left 
thumb, full range of palmar flexion, apposition and abduction 
in the area of the snuff box, atrophy of the left forearm, 
pronation and supination of the forearm to 80 degrees with 
left wrist pain, palmar flexion of the left wrist to 
25 degrees (compared to 80 degrees on the right), 
dorsiflexion of the left wrist to 45 degrees (compared to 80 
degrees on the right), radial deviation of the left wrist to 
12 degrees (compared to 20 degrees on the right), and ulnar 
deviation of the left wrist to 20 degrees (compared to 45 
degrees on the right).  The examiner also noted that the 
veteran had full range of motion of the fingers, no evidence 
of carpal tunnel syndrome, an area of hypesthesia to light 
touch and percussion over the volar aspect of the region, and 
an extensile incision from the previous Russe bone graft.  

X-rays showed complete disturbance of the normal architecture 
of the left carpus and radiocarpal joints, an old scaphoid 
fracture, nonunion with ulnar translation of the entire 
carpus, proximal migration of the capitate, severe post-
traumatic arthritic changes, residuals of a DISI deformity, 
and evidence of loose small bodies.  The examiner diagnosed 
left schaphoid fracture with nonunion, postoperative Russe 
bone graft for treatment of left scaphoid nonunion - failed, 
post-traumatic arthritis of the entire radiocarpal joint, and 
post-traumatic arthritis with ulnar and dorsal translation.  
He explained that the veteran's wrist had collapsed in a 
fairly typical fashion and that despite surgical effort, had 
resulted in a deformity.  He further explained that 
additional surgery was necessary to alleviate the pain.  The 
examiner indicated that the veteran had significant 
functional limitation with regard to pain on use, pain on 
repetitive use, and an insufficient amount of forearm 
strength due to atrophy from disuse.  He noted that the 
atrophy reflected that the disuse had occurred over a 
prolonged period of time.  He characterized the veteran's 
functional impairment as severe.  

According to the above evidence, the veteran's left wrist 
disability involves a fracture with nonunion, arthritis and 
two scars.  Such disability manifests as pain on palpation 
and use, limitation of motion with tenderness, pain and 
stiffness, swelling, weakness in grip strength and of the 
left forearm due to atrophy and hypesthesia over the area of 
one scar.  The pain, tenderness, stiffness, swelling and 
limitation of motion are contemplated in the 20 percent 
evaluation initially assigned the veteran's left wrist 
disability under DCs 5010 and 5214.  In fact, when the RO 
increased the 10 percent evaluation initially assigned the 
veteran's left wrist disability to 20 percent in a rating 
decision dated June 2005, it considered these symptoms 
collectively and equated them to favorable ankylosis of the 
nondominant left wrist.  The Board does the same now, but is 
unable to find that the effect of such symptoms is tantamount 
to unfavorable ankylosis, which the evidence must show for 
the veteran to be assigned an initial evaluation in excess of 
20 percent under DC 5214.  Although a VA examiner found that 
the veteran's left wrist disability causes severe functional 
impairment, even during flare-ups, when there is additional 
functional impairment, there is no evidence of record 
indicating that such impairment is so severe it constitutes 
unfavorable ankylosis.  An initial evaluation in excess of 20 
percent is thus also not assignable under DC 5214 in 
conjunction with 38 C.F.R. §§ 4.40, 4.45, as interpreted in 
DeLuca, 8 Vet. App. at 202.   

The 20 percent evaluation initially assigned the left wrist 
disability does not contemplate manifestations of the 
veteran's two scars and left forearm disability, all of which 
result from the in-service left wrist fracture.  With regard 
to the scars, health care providers have noted only one 
manifestation associated therewith: hypesthesia in the area 
of the donor scar site.  Such a manifestation is not 
compensable under the former or revised criteria for rating 
scars.  See 38 C.F.R. § 4.118, DCs 7800-7805 (2001 & 2005).  

With regard to the left forearm, health care providers have 
noted weakness due to atrophy from disuse.  Such a 
manifestation is separate and distinct from manifestations of 
the veteran's left wrist disability as it affects a different 
function.  Manifestations of the veteran's left wrist 
disability affect the veteran's ability to move his left hand 
and fingers while the manifestation of the veteran's left 
forearm disability affects the veteran's ability to grasp 
strongly certain objects.  See 38 C.F.R. § 4.73, DCs 5307-
5309 (2005).  Functional loss due to this weakness, including 
in grip strength, warrants the assignment of a separate 10 
percent evaluation under 38 C.F.R. §§ 4.40, 4.45.  A separate 
evaluation in excess of 10 percent for a left forearm 
disability is not assignable under 38 C.F.R. § 4.71a, DC 5213 
(2005), the pertinent regulatory provision, however, in the 
absence of evidence of limitation of supination to 30 degrees 
or less, or limitation of pronation, motion lost beyond last 
quarter of arc with the hand failing to approach full 
pronation.  

There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's left wrist disability.  
The evidence establishes that this disability, alone, causes 
severe functional impairment, but not marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation).  The veteran has reported that, at one 
point, his left wrist pain hindered his ability to perform 
manual labor so he was forced to find another, more sedentary 
job.  He also reported that five years ago, such pain started 
to affect his new job.  He indicated that he felt pain daily.  
He did not, however, indicate that such pain rendered him 
unemployable.  The evidence also does not establish that this 
disability necessitates frequent periods of hospitalization.  
Rather, it establishes that the veteran has not been 
hospitalized for his left wrist since he filed his claim and 
that surgery is merely imminent.  In light of the foregoing, 
the veteran's claim does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  The Board is 
thus not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2005).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board concludes that the criteria 
for entitlement to an initial evaluation in excess of 20 
percent for status post left wrist fracture with post-
traumatic arthritis have not been met.  The Board also 
concludes that the criteria for a separate 10 percent 
evaluation for a left forearm disability have been met.    

With regard to the former conclusion, the Board considered 
the complete history of the disability at issue as well as 
the current clinical manifestations and the effect the 
disability has on the earning capacity of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2005).  In addition, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.  




ORDER

An initial evaluation in excess of 20 percent for status post 
left wrist fracture with post-traumatic arthritis is denied.

A separate 10 percent evaluation for a left forearm 
disability is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


